Title: From George Washington to George William Fairfax, 25 September 1758
From: Washington, George
To: Fairfax, George William



Dear Sir
Camp at Rays Town 25th Septr 1758.

Your acceptable favour of the 15th I had the pleasure to receive Six days afterwards.
I greatly bewail the misfortune that gives rise to the following Relation. Major Grant of the Highlanders with a Chosen detachment of 800 Marchd from Our advancd Post at Loyal Hannan the 12th Instt for Fort Du-quesne what to do there I cannot with certainty say, but it is reported and I suppose justly, to annoy the Enemy and gain Intelligence. In the Night of the 13th He took post with his Troops in seve[ra]l Columns on a Hill just above the Fort, from whence he sent out to Reconnoitre the Works—this they did, and burnt a Log House just by the Walls—Not content with this Success Majr Grant must needs send an Engineer in full view of the Fort next morning with a covering Party to take a Plan of the place—he also orderd Majr Lewis two Miles back to their Baggage Guard where Captn Bullet Commanded, and while this was doing causd the Revielle to beat in different places, which causd the Enemy to Sallie upon

them in very great numbers. hence ensued an obstinate Engagement and the running away of the Pensylvanians, who were just behind, and ought to have Sustained the Highlanders. Majr Lewis nowithstanding his former Orders Marchd up the Virginians with great dispatch & Intrep⟨mutilated⟩ their bravely fell with ⟨5⟩ more of my Officers besides Captn Walter Stewart who was left wounded in the Field (but is since come in). I had also 62 killd; this is a heavy stroke upon the Regiment who only had 8 Officers & 166 Men there. I inclose you a Return of all the Troops that were there—of the killd wounded &ca—Your Friend Bullett has acquird immense honour in this Action, defending himself with what Virginian’s were left against the whole Force of the Enemy while his Ammunition lasted, and then was the last Man that left the Field—It is with infinite pleasure I tell you that the Virginians, Officers and Men, distinguishd themselves in the most eminent manner—that the General has Complimented me publickly on their good behaviour, and that every Mouth resounds their Praises. the Highlanders and them are become one People, shaking each other by the hand wherever they meet tho. perfect stranger’s. I woud be more particular woud time permit me—I can only add some thing in answer to your Letter & then conclude.
The Floor of my Passage is really an Eye sore to me, I woud therefore take it up if good & Seasond Plank coud be laid in its place. You will do me a Singular favour to enquire after my Goods of Mr William Nelson (of York) in whose care they were lodgd at his own request, & promise of sending them up. I have nothing fresh to add, I have long ago, and frequently, told you that if a happy Issue attended this Expedition ’twas more than I expected; I have no Reason to alter my Sentiments from any changes in our affairs that yet have happend. Captn Gist who carries this from hence to W⟨mutilated⟩ to go from thence by Express with Letters to the Governor is waiting, you may imagine therefore I write in haste, and not so full as I woud otherwise choose. Major Lewis is a great loss to the Regiment, & Colony we have the Honr to serve; he opposd that Expedition to the utmost, unavailingly, but went chearfully upon it after his Sentiments were known, he desird his Friends however to remember (as he went out) that he had opposd it, foreseeing I imagine the Disaster that woud happend—Remember me

kindly to all enquiring Friends, & be assured that I am Dr Sir Your Most Obedt Hble Servt

Go: Washington

